1
2
3
4
5
6
7                                     UNITED STATES DISTRICT COURT

8                                   EASTERN DISTRICT OF CALIFORNIA

9
10   GABRIEL ZAMORA,                                     ) Case No.: 1:18-cv-0905- DAD - JLT
                                                         )
11                    Plaintiff,                         ) ORDER CLOSING THE CASE
                                                         )
12             v.                                        ) (Doc. 10)
                                                         )
13   WEATHERFORD ARTIFICIAL LIST                         )
     SYSTEMS, LLC,                                       )
14                                                       )
                      Defendant.                         )
15                                                       )

16             The parties have settled their case and have stipulated to the action being dismissed with

17   prejudice. (Doc. 10) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective

18   immediately with further order of the Court. Because all parties who have appeared in the action

19   signed the stipulation (Doc. 22), it “automatically terminate[d] the action.” Wilson v. City of San

20   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this
21   action.
22
     IT IS SO ORDERED.
23
24      Dated:       January 10, 2019                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28
